DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: central spring plate mechanism in claims 1, 9 , 20 and finger actuation mechanism in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6-10, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (9,315,369) in view of Barnard et al. (97,154 “Barnard”)

    PNG
    media_image1.png
    401
    393
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    165
    384
    media_image2.png
    Greyscale
 Wang discloses all of the limitations of claims 1, 9 and the associated method claim 17, i.e., a hand tool comprising an elongate handle 1 having first and second side walls 13, 14 defining first and second edges top and bottom and first and second ends LF and RT, and a channel 2 formed between the side walls and extending through the first edge Figs. 1 and 6; an elongate tool member 6 secured to the first end of the handle by a pivot 9, whereby the tool member is pivotable between a folded position at least partially within the channel Fig. 1, and an extended position outside of the channel Fig. 2, wherein the tool member defines first and second side surfaces Fig. 6, first and second longitudinal edges Fig. 2 top/bottom and an orthogonal edge front edge/blade at an end of the tool member opposite the pivot Fig. 2; and a utility knife 3 secured to the first end of the handle by the pivot 9, Fig 1, except for a central spring plate mechanism including a first spring plate configured to lock the elongate tool member and a second spring plate, configured to lock the utility knife, the first spring plate fastened to the second spring plate.
Barnard teaches a pocket knife having two tool members d, c pivoted at one end LF of a handle a and secured to the handle by a central spring mechanism b, b’, b” comprising a spring plate b for each tool member fastened together by pins not numbered.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Wang with the spring mechanism as taught by Barnard to retain each tool in the open position.
Regarding claims 2 and 10, PA (prior art, Wang modified by Barnard) meets the limitations, i.e., a foldable screwdriver bit 12 secured to the second end of the handle by a second pivot 9, Fig. 3 Wang.
	Regarding claims 4 and 12, PA meets the limitations, i.e., further comprising a screwdriver bit holder 5 oriented in a thickness direction of the handle Fig. 6 Wang. Note that limitations, e.g., socket holder, from specification are not read into the claims.
Regarding claims 6, 14 and 20, PA meets the limitations, i.e., wherein the elongated blade includes a finger actuation knob/mechanism 17, Fig. 6 Wang.
Regarding claims 7 and 15, PA meets the limitations, i.e., wherein the utility knife 3 includes a finger actuation knob 23, Fig. 6. Note that limitations from specification are not read into the claims and a rib is considered met by the wide projection 23 Wang.
Regarding claims 8, 16 and 19, PA meets the limitations, i.e., wherein the elongated blade includes a concave edge not numbered upper edge or lower edge blade, Fig. 3 Wang.
Regarding claim 18, PA meets the limitations, i.e., orthogonal edge front edge/blade of putty knife 6, Fig. 2 Wang.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claims 1 and 9 above, further in view of Levand et al. (10,369,687 “Levand”).
PA (prior art, Wang modified by Barnard) as applied to claims 1 and 9 above, meets all of the limitations of claims 3 and 11, except for a spare tool retainer formed in the first side wall generally perpendicular to the edge.

    PNG
    media_image3.png
    221
    404
    media_image3.png
    Greyscale
Levand teaches a utility knife having an elongated slot 3802 along with wedge member 3808 defining a spare tool retainer, formed in the side wall and extending perpendicular (and parallel) to the either edge. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the retainer as taught by Levand to diversify the tool, by providing a storage for a separate spare tool.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over PA in view of Levand et al. (9,908,231 “Levand”).
PA (prior art, Wang modified by Barnard) as applied to claims 1 and 9 above, meets all of the limitations of claims 5 and 13, except for the elongated blade to include a finger actuation loop.

    PNG
    media_image4.png
    148
    357
    media_image4.png
    Greyscale
Levand teaches a folding tool having an elongated blade 18 with a lopped finger actuation 70. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the finger loop as taught by Levand to assist in opening the blade, in lieu of or in addition to knob 17 in augmenting or as an alternative means of opening the blade, requiring routine experimentations with predictable results.

    PNG
    media_image5.png
    252
    224
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    182
    158
    media_image6.png
    Greyscale
Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Frazer spring assembly 64, Arvinte et al. folding bit driver with housing and Davis et al. bit retainer extending perpendicular to top and bottom edges are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			
								/Hadi Shakeri/
September 28, 2022					Primary Examiner, Art Unit 3723